                           Case 2:20-cv-04893-CMR Document 11 Filed 10/02/20 Page 1 of 3
I hereby certify that this instrument is a true and correct copy of
the original on file in my office. Attest: Sandy Opacich, Clerk                                          FILED
U.S. District Court, Northern District of Ohio
By: /s/Robert Pitts
                                                                                                         CLERK
Deputy Clerk
                                                        UNITED STATES JUDICIAL PANEL           10/2/2020 10:23 am
                                                                     on                           U.S. DISTRICT COURT
                                                         MULTIDISTRICT LITIGATION            EASTERN DISTRICT OF NEW YORK
                                                                                                  LONG ISLAND OFFICE

          IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                               MDL No. 2804


                                                                      TRANSFER ORDER


                 Before the Panel:* Plaintiffs in eight actions move under Panel Rule 7.1 to vacate the orders
          conditionally transferring their respective actions, which are listed on Schedule A, to MDL No. 2804.
          Various defendants1 oppose the motions.

                   After considering the arguments of counsel, we find these actions involve common questions of
          fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C. § 1407
          will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
          litigation. Moreover, transfer is warranted for the reasons set forth in our order directing centralization.
          In that order, we held that the Northern District of Ohio was an appropriate Section 1407 forum for
          actions sharing factual questions regarding the allegedly improper marketing and distribution of various
          prescription opiate medications into states, cities, and towns across the country. See In re Nat’l
          Prescription Opiate Litig., 290 F. Supp.3d 1375, 1378-79 (J.P.M.L. 2017).

                  Despite some variances among the actions before us, all share a factual core with the MDL
          actions: the manufacturer and distributor defendants’ alleged knowledge of and conduct regarding the
          diversion of these prescription opiates, as well as the manufacturers’ allegedly improper marketing of
          the drugs. See id. These actions therefore fall within the MDL’s ambit.

                 Plaintiffs oppose transfer by principally arguing that federal jurisdiction is lacking over their
          cases. But opposition to transfer based on a jurisdictional challenge is insufficient to warrant vacating


                 *
                      Judges Ellen Segal Huvelle did not participate in the decision of this matter.
                  1
                   Amerisourcebergen Corp. and Amerisourcebergen Drug Corp.; Cardinal Health, Inc.; and
            McKesson Corp. (distributor defendants); Actavis, LLC, Actavis Pharma, Inc., Actavis South
            Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC, Actavis Totowa LLC; Actavis
            Kadian LLC; Actavis Laboratories UT, Inc.; and Actavis Laboratories FL, Inc.; Allergan Finance
            LLC; Allergan Sales, LLC; Allergan USA, Inc.; Amneal Pharmaceuticals, LLC; Amneal
            Pharmaceuticals, Inc.; Assertio Therapeutics, Inc.; Cephalon, Inc.; Endo Health Solutions Inc., Endo
            Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc.; Janssen Pharmaceuticals, Inc.; Johnson &
            Johnson; Mallinckrodt Brand Pharmaceuticals, Inc.; Mallinckrodt PLC, and Mallinckrodt LLC;
            Noramco, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Par Pharmaceuticals, Inc., Par
            Pharmaceutical Companies, Inc.; Sandoz, Inc.; SpecGx LLC; Teva Pharmaceutical Industries Ltd.;
            Teva Pharmaceuticals USA, Inc.; Warner Chilcott Company, LLC, and Watson Laboratories, Inc.
            (manufacturing defendants).
           Case 2:20-cv-04893-CMR Document 11 Filed 10/02/20 Page 2 of 3




                                                    -2-

conditional transfer of factually related cases.2 Most opponents of transfer also argue that including their
actions in this large MDL will cause them inconvenience and delay the progress of their actions,
including the resolution of their remand motion. Given the undisputed factual overlap with the MDL
proceedings, transfer is justified in order to facilitate the efficient conduct of the litigation as a whole.
See In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012)
(“[W]e look to the overall convenience of the parties and witnesses, not just those of a single plaintiff
or defendant in isolation.”).

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A. Polster
for inclusion in the coordinated or consolidated pretrial proceedings.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                                          Karen K. Caldwell
                                                                Chair

                                        R. David Proctor                    Catherine D. Perry
                                        Nathaniel M. Gorton                 Matthew F. Kennelly
                                        David C. Norton




    2
      See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
 48 (J.P.M.L. 2001).
       Case 2:20-cv-04893-CMR Document 11 Filed 10/02/20 Page 3 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                        MDL No. 2804


                                       SCHEDULE A


           Northern District of Alabama

     FULTONDALE, ALABAMA, CITY OF, ET AL. v. AMNEAL PHARMACEUTICALS
          LLC, ET AL., C.A. No. 2:20!00848

           Central District of California

     CITY OF DUBLIN, ET AL. v. CEPHALON, INC., ET AL., C.A. No. 8:20!01202

           Northern District of Illinois

     MARION HOSPITAL CORPORATION, ET AL. v. ABBOTT LABORATORIES,
          ET AL., C.A. No. 1:20!04111

           Eastern District of New York

     TOWN OF POUGHKEEPSIE v. TEVA PHARMACEUTICALS USA, INC. ET AL., C.A. No.
         2:20!02431

           Eastern District of Oklahoma

     CHOCTAW COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
         PHARMA LP, ET AL., C.A. No. 6:20!00156
     HUGHES COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE PHARMA LP,
         ET AL., C.A. No. 6:20!00160
     MCCURTAIN COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
         PHARMA LP, ET AL., C.A. No. 6:20!00200

           Western District of Oklahoma

     GREER COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE PHARMA
          LP, ET AL., C.A. No. 5:20!00456
